Citation Nr: 1011815	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-36 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether a timely appeal was submitted to the December 2005 
rating decision, with which the Veteran had disagreed as to 
the initial evaluations assigned for 
service-connected depression, bilateral hearing loss, right 
knee disorder, and degenerative arthritis of the low back.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2008 administrative decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Reno, Nevada (RO).


FINDINGS OF FACT

1.  Within the appeal period, the Veteran did not file a 
substantive appeal discussing errors of fact or law with 
regard to December 2005 rating decision with which the 
Veteran had disagreed as to the initial evaluations assigned 
for service-connected depression, bilateral hearing loss, 
right knee disorder, and degenerative arthritis of the low 
back.

2.  The Veteran did not timely request an extension of time 
and has not shown good cause for the untimely filing.

3.  The RO did not waive timely filing of a substantive 
appeal, and there is no evidence of physical or mental 
incapacity to warrant equitable tolling of the filing 
deadline.


CONCLUSION OF LAW

The December 2005 rating decision, with which the Veteran had 
disagreed as to the initial evaluations assigned for service-
connected depression, bilateral hearing loss, right knee 
disorder, and degenerative arthritis of the low back, is 
final due to failure to file a timely substantive appeal.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.109, 
20.302(b), 20.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that the copy of the October 2006 
statement of the case he received, with respect to the issues 
of whether increased initial evaluations were assigned for 
service-connected depression, bilateral hearing loss, right 
knee disorder, and degenerative arthritis of the low back, 
was missing 3 pages.  In an April 2008 statement, he argued 
that although he requested a complete copy later in October 
2006, a complete copy of that statement of the case was never 
provided to him.  As such, he concludes, his appeal never 
should have been closed, and it was a violation of his due 
process rights for the RO to have done so.

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case has been furnished.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  A substantive appeal consists 
of a properly completed VA Form 9 (Appeal to Board of 
Veterans' Appeals), or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.

It is well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each issue 
before adjudicating the merits and that, once apparent, a 
potential jurisdictional defect may be raised by the court, 
tribunal or any party, sua sponte, at any stage in the 
proceedings.  Barnett v. Brown, 83 F.3d 1380 1383 (1996).  
Within the VA regulatory system, the Board is the sole 
arbiter of decisions concerning the adequacy of a substantive 
appeal.  38 U.S.C.A. § 7105(d) (3); 38 C.F.R. § 20.101(d).

Moreover, the Board's jurisdiction is expressly limited by 38 
U.S.C.A. § 7108, which provides that "[a]n application for 
review on appeal shall not be entertained unless it is in 
conformity with this chapter."  This provision places clear 
limits on the Board's jurisdiction, including its authority 
to make findings of fact and conclusions of law, on matters 
not in conformance with the express requirements of Chapter 
71.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the claimant or within the remainder 
of the one-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  For 
purposes of determining whether a substantive appeal has been 
timely filed, the date of mailing of the statement of the 
case will be presumed to be the same as the date of the 
statement of the case and the date of mailing of the letter 
of notification of the determination (the rating decision, in 
this case) will be presumed to be the same as the date of 
that letter.  Id.  An extension of the 60-day period for 
filing a substantive appeal may be granted for good cause.  
38 C.F.R. § 20.303.  However, the request for an extension 
must be in writing and must be made prior to expiration of 
the time limit for filing the substantive appeal.  Id.

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  
However, in Corry v. Derwinski, 3 Vet. App. 231 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
found that there is no legal entitlement to an extension of 
time, but that 38 C.F.R. § 3.109(b) commits the decision to 
the sole discretion of the Secretary.  Specifically, 38 
C.F.R. § 3.109(b) requires that, where an extension is 
requested after expiration of a time limit, the required 
action must be taken concurrent with or prior to the filing 
of a request for extension of the time limit, and good cause 
must be shown as to why the required action could not have 
been taken during the original time period and could not have 
been taken sooner.  Thus, a claimant who fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, is statutorily barred from 
appealing the RO decision.  Roy v. Brown, 5 Vet. App. 554, 
556 (1993); see also YT v. Brown, 9 Vet. App. 195 (1996).

In this case, a September 2003 Board decision remanded the 
issues of entitlement to service connection for depression, 
bilateral hearing loss, a right knee disorder, and 
degenerative arthritis of the low back.  Service connection 
for these issues was granted by a December 2005 rating 
decision.  In his February 2006 notice of disagreement, the 
Veteran asserted that higher initial evaluations were 
warranted.  In the May 2006 decision, the Board recognized 
the Veteran's notice of disagreement, and remanded those four 
issues, consistent with the holding in Manlicon v. West, 12 
Vet. App. 238 (1999), so that a statement of the case could 
be issued; that statement of the case was sent to the 
Veteran.  In a letter enclosed with the statement of the 
case, stamped with the date October 20, 2006, the RO advised 
the Veteran that 

[t]o complete your appeal, you must 
file a formal appeal.  We have enclosed 
a VA Form 9, Appeal to the Board of 
Veterans' Appeals, which you may use to 
complete your appeal. . . . [y]ou must 
"file your appeal with this office 
within 60 days from the date of this 
letter or within the remainder, if any, 
of the one-year period from the date of 
the letter notifying you of the action 
that you have appealed.  If we do not 
hear from you within this period, we 
will close your case.  If you need more 
time to file your appeal, you should 
request more time before the time limit 
for filing your appeal expires.

Thereafter, a statement from the Veteran dated October 24, 
2006, and stamped received the same day, informed the RO that 
his copy of the statement of the case was missing three 
pages, and requested that he be mailed a complete copy.  The 
record reflects that a complete copy of the statement of the 
case was mailed to the Veteran on October 27, 2008.  See 
October 27, 2006 Accounting of Records Disclosure Under 
Privacy Act/FOIA, showing a SOC was issued to the Veteran.  
See also "Privacy Act" stamp placed on the Veteran's 
October 2006 request reissuance of a correct SOC.  An exact 
duplicate copy of the Veteran's October 24, 2006, request was 
received on November 3, 2006.  In an April 2008 statement, 
the Veteran alleged that his case was "closed out from under 
neath (sic) me illegally," because he had requested a 
complete copy of the October 2006 statement of the case, and 
had never received it or any other response from the RO.  For 
this reason, he felt his due process rights had been violated 
and noted his intent to take action on same.  

There is no dispute that the Veteran filed a timely notice of 
disagreement with respect to the RO's December 2005 decision, 
asserting that increased initial evaluations were warranted 
for the service-connected disabilities of depression, 
bilateral hearing loss, right knee disorder, and degenerative 
arthritis of the low back.  Indeed, the Board recognized this 
timely notice of disagreement in remanding those issues in 
its September 2003 decision.  However, although the Veteran 
asserts that he never received the complete version of the 
October 2006 statement of the case, there is nothing in the 
record to indicate that the usual procedures were followed, 
to include that a second copy was not sent.  Moreover, there 
is no indication the appellant did not receive the complete 
copy of the October 2006 statement of the case; although an 
exact duplicate copy of the Veteran's October 2006 request 
for a complete copy of the statement of the case was received 
on November 3, 2006, there was no annotation to indicate that 
the second copy was also incomplete, or had not been 
received.  Therefore, the Board finds that the presumption of 
regularity applies.  Mindenhall v. Brown, 7 Vet. App. 271 
(1994) (regarding the applicability of the presumption of 
regularity to RO actions); see also Ashley v. Derwinski, 2 
Vet. App. 307 (1992).  Although the Veteran has asserted that 
he never received the complete copy, the Court has 
specifically held that a statement of an appellant, standing 
alone, is not sufficient to rebut the presumption of 
regularity in RO operations.  See Jones v. West, 12 Vet. App. 
98, 100 (1998); Ashley, 2 Vet. App. at 64-65.

Additionally, there was no written document received, prior 
to the Veteran's April 2008 argument that his case had been 
incorrectly closed, within 60-days of when the statement of 
the case was issued or within the remainder of the one-year 
period from the date of the letter notifying him of the 
action appealed disputing any issue of law or fact with 
respect to the December 2005 rating decision.  As such, the 
Board finds that the Veteran failed to file a timely 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302(b).

There are three possible exceptions to the finality rule in 
this case.  First, the filing limit could be tolled with a 
timely request for an extension of time to submit a 
substantive appeal under 38 C.F.R. § 20.203 or an extension 
of the filing deadline under 38 C.F.R. § 3.109.  Although the 
Veteran's October 2006 letter identifying the incomplete 
nature of the originally-issued statement of the case did not 
specifically request an extension of time to file the 
substantive appeal, it can be inferred that he requested that 
the filing period be tolled until he was issued a complete 
statement of the case.  However, as noted in the discussion 
above, the record reflects that the complete statement of the 
case was issued on October 27, 2006; even if the filing 
deadline had been tolled to start on that date, no written 
document constituting a substantive appeal was received 
within the subsequent filing period.  As such, the Board 
finds that a timely request for an extension of time to 
submit a substantive appeal was not filed.

Second, some RO actions may operate as a waiver of the time 
requirements for filing a substantive appeal.  See Gonzalez-
Morales v. Principi, 16 Vet. App. 556, 557 (2003) (holding 
that a claimant's failure to file a timely substantive appeal 
from an RO decision does not automatically foreclose an 
appeal, render a claim final, or deprive the Board of 
jurisdiction unless there was also an indication that the RO 
closed the appeal pursuant to 38 C.F.R. § 19.32).  However, 
there is no evidence that the RO continued to treat the case 
as an active appeal; no supplemental statements of the case, 
or correspondence to the Veteran, are of record as having 
been dated such that it was not considered closed by the RO 
after the deadline for filing a substantive appeal had 
passed, and there is no other evidence that the RO formally 
or informally waived the time requirements for filing a 
substantive appeal.  

Finally, the Board has considered the doctrine of equitable 
tolling.  The United States Court of Appeals for the Federal 
Circuit has noted that in order to obtain the benefit of 
equitable tolling, a claimant must show that the failure to 
file was the direct result of a mental illness that rendered 
him or her incapable of "rational thought or deliberate 
decision making," or "incapable of handling [his] own 
affairs or unable to function [in] society."  Barrett v. 
Principi, 363 F.3d 1316 (Fed. Cir. 2004).  Although a 50 
percent evaluation is in effect for service-connected 
depression, the record does not reflect that his depression 
is so severe as to warrant equitable tolling.  The Veteran is 
clearly mentally competent, and has served as his own 
representative in his proceedings with the RO.  His 
submissions, especially with respect to the substantive 
appeal timeliness issue that is the subject of the instant 
decision, reflect that he is capable of comprehensive 
reading, analysis, and argument.  Accordingly, the Veteran 
has not demonstrated that his failure to file a timely 
substantive appeal was due to mental incapacity.  As such, 
the Board finds no basis for equitable tolling of the filing 
deadline.

In sum, the Board finds that the Veteran did not file a 
substantive appeal discussing errors of fact or law with 
regard to the July 2005 decision within the appeal period, 
timely request an extension of time to do so, or show good 
cause for the untimely filing.  The RO did not waive timely 
filing of a substantive appeal; and there is no showing of 
physical and/or mental incapacity to warrant equitable 
tolling of the filing deadline.  On this basis, the Veteran's 
appeal as to a timely filed substantive appeal must be 
denied.

The Veterans Claims Assistance Act of 2000, codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  However, the United States 
Court of Appeals for Veterans Claims has held that when the 
law as mandated by statute, and not the evidence, is 
dispositive of the claim, the above provisions are not 
applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Manning v. Principi, 16 Vet. App. 534, 542 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002).

In addition, VA's General Counsel held in a precedential 
opinion that there is no duty to notify a claimant where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit and no duty to assist a 
claimant where there is no reasonable possibility that such 
aid could substantiate the claim.  VAOPGCPREC 5-2004.  As 
there is no legal entitlement to the benefits claimed, there 
is no reasonable possibility that further notice or 
assistance would aid in substantiating this claim.  Thus, any 
deficiencies of notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the provisions regarding notice 
and assistance is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim). 


ORDER

The December 2005 decision, with which the Veteran had 
disagreed as to the initial evaluations assigned for service-
connected depression, bilateral hearing loss, right knee 
disorder, and degenerative arthritis of the low back, was not 
timely appealed.  The appeal as to this issue is dismissed.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


